930 F.2d 37
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Donald J. GRAVES and Rose Marie Graves, Plaintiffs-Appellants,v.KEMSCO GROUP, INC., Defendant-Appellee.
No. 90-1469.
United States Court of Appeals, Federal Circuit.
Nov. 1, 1990.
ORDER

1
Donald J. Graves and Rose Marie Graves through counsel have submitted a "verified petition for an extension of time to file appeal brief."


2
This case was docketed on August 14, 1990.  The Graves' brief was due on October 15, 1990.  On October 29, 1990, the court received the instant motion for a 60-day extension based on delay in preparation of the transcript.


3
To date, counsel for the Graves has not entered an appearance or filed a certificate of interest.  Both are required to be filed within 10 days of docketing.  See Fed.Cir.R. 47.3(c) and 47.4(b).  The motion for an extension, filed 14 days after the date the brief was due to be filed, without explanation, does not comply with the requirements of Fed.Cir.R. 26(b), 27(a)(3), or 27(a)(5).


4
Accordingly,

IT IS ORDERED THAT:

5
No brief having been filed, the case is dismissed.